Order entered August 5, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00502-CV

                             SHAMELYA ETIER, Appellant

                                            V.

                               STAMPES, LLC, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-19-02004-D

                                        ORDER
      Before the Court is the August 1, 2019 request of Coral Wahlen, Official Court Reporter

for County Court at Law No. 4, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to September 3, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE